Citation Nr: 0121705	
Decision Date: 08/28/01    Archive Date: 09/04/01

DOCKET NO.  99-12 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to the payment of Department of 
Veterans Affairs (VA) monetary benefits based on whether the 
character of his discharge from service is a bar thereto.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The appellant had active duty service between July 1968 and 
May 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1998 Administrative Decision of the 
Cleveland, Ohio, VA Regional Office.

The appellant presented testimony at personal hearings held 
by the Hearing Officer at the local VARO in September 1999 
and the undersigned Member of the Board at the local VARO in 
June 2001.  Copies of the transcripts of these hearings have 
been associated with the claims folder.

For the reasons set forth below, the Board has restyled the 
issue on appeal.


REMAND

While the appellant's claim was pending, 38 U.S.C.A. § 5107 
was amended, effective for all pending claims, to eliminate 
the requirement that the appellant submit a well-grounded 
claim in order to trigger VA's duty to assist.  Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5107 
(West Supp. 2001).  Consequently, the VA is obligated to 
assist the appellant in the development of his claim, unless 
there is no reasonable possibility that such assistance will 
aid in substantiating the claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A (West Supp. 2001).  In addition to eliminating 
the well-groundedness requirement, the statute also amplified 
the duty to assist and more specifically defined it.  Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
See 38 U.S.C.A. § 5103A (West Supp. 2001).  This assistance 
specifically includes obtaining all relevant records, private 
or public, adequately identified by the claimant with proper 
authorization for their receipt; obtaining any relevant 
evidence in federal custody; and obtaining a medical 
examination or opinion where indicated.  Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain this 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West Supp. 
2001).

Based on the new statutory changes and review of the record, 
it is the opinion of the Board that additional development 
needs to be accomplished before the appellant's claim can be 
considered further.

i.  New and Material Evidence

Review of the record reveals that the appellant's 'original' 
claim of entitlement to the payment of VA monetary benefits 
was denied based on the character of his military discharge 
in a November 1973 Administrative Decision.  The appellant 
did not initiate an appeal, and the decision became final.

In order to reopen a claim which has been previously finally 
denied, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 1991).  New and material evidence 
means evidence not previously submitted which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. § 
3.156(a) (2000); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Board observes that, in its December 1998 administrative 
decision, the RO did not discuss whether there was new and 
material evidence to reopen the appellant's claim.  However, 
the new and material evidence requirement applies to the 
reopening of claims regardless of the reason for 
disallowance.  D'Amico v. West, 209 F.3d 1322, 1327 (Fed. 
Cir. 2000) (overruling Laruan v. West, 11 Vet. App. 80 
(1998)).  Moreover, the Board has jurisdiction to consider 
previously adjudicated claims only if new and material 
evidence has been received.  Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).  

As a jurisdictional matter, the question of whether new and 
material evidence had been submitted may be raised at any 
time during proceedings by any party or the tribunal, and 
must be adjudicated before addressing the merits.  Id.  The 
appellant has not been afforded a copy of the laws and 
regulations pertaining to new and material evidence.  

ii.  Additional Evidentiary Development

In conjunction with this appeal, the appellant submitted a 
copy of his December 1998 application to the Department of 
the Army for reconsideration of his discharge.  However, the 
record is unclear as to what, if any, determination was made 
by the service department.

The CAVC has held that the duty to assist requires the VA to 
attempt to obtain records from other Federal agencies, 
including the Department of the Army, when the VA has notice 
of the existence of such.  See Lind v. Principi, 3 Vet. App. 
493, 494 (1992). In view of the foregoing, the Board finds 
that additional assistance is required.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2000).

On the basis of the current record, the Board has identified 
certain duties to notify and to assist that must be rendered 
to comply with the VCAA.  This development does not take the 
place of the RO's responsibility for also ensuring compliance 
with the VCAA.  Accordingly, the case is REMANDED for the 
following: 

1.  The RO should contact the Department 
of Army, Discharge Review Board, or other 
designated reviewing authority, and 
request that they provide a copy of its 
final determination, if already made, as 
to the appellant's request for an upgrade 
of his 1972 military discharge.  Efforts 
to obtain these records should also be 
documented and any evidence received in 
response to this request should be 
associated with the claims folder

2.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001) are 
fully complied with and satisfied.

3.  After the development requested above 
has been completed, the RO should again 
review the entire record, utilizing the 
standard set forth in 38 C.F.R. § 
3.156(a), to determine if new and 
material evidence has been submitted to 
reopen his claim of entitlement to 
payment of VA monetary benefits.  It is 
important that this analysis be conducted 
in accordance with the holdings of the 
Federal Circuit's decision in Hodge v. 
West, 155 F.3d 1356 (1998) (that a claim 
raise a 'reasonable possibility' of 
changing the previous disallowance is not 
a reasonable interpretation of the 
regulatory provisions pertaining to new 
and material evidence).  

If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
accredited representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the appellant unless he is 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




